Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 1 of 11 PageID# 321



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

 UNITED STATES OF AMERICA                    )
                                             )
 v.                                          )              CRIMINAL NO.: 2:18crt147-3
                                             )
                                             )
                                             )
 CHRISTOPHER ALLEN BARDALL,                                 )
                                             )
                Defendant.                   )


      POSITION OF DEFENDANT WITH RESPECT TO SENTENCING FACTORS

        COMES NOW the Defendant, CHRISTOPHER ALLEN BARDALL, by counsel, in

 accordance with Rule 32 of the Federal Rules of Criminal Procedure, Section 6A1.2 of the

 Sentencing Guidelines and Policy Statements as well as this Court’s Sentencing Order, and

 hereby represents that the Defendant has reviewed the Probation Officer’s Pre-Sentence

 Report (“PSR”) and states he does not have any objections to the PSR that affect the

 advisory guideline range In this pleading, Defendant also states his position with regard to

 the sentencing factors.


        On September 20, 2018, a grand jury returned a seventeen (17) count indictment

 charging this Defendant and two (2) other individuals with, among other crimes, Conspiracy

 to Manufacture, Distribute, and Possession with Intent to Manufacture and Distribute

 Fentanyl, Heroin, and Cocaine in violation of 21 U.S.C. §846, 841(a)(1) and (b)(1)(B).
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 2 of 11 PageID# 322



 Specifically, this Defendant was indicted on Count One (1) of that indictment with

 Conspiracy to Manufacture, Distribute, and Possession with Intent to Manufacture and

 Distribute Fentanyl, Heroin, and Cocaine in violation of 21 U.S.C. §846, 841(a)(1) and

 (b)(1)(B), and Counts Three through Five (3-5) of that indictment, charging Distribution of

 Fentanyl in violation of 21 U.S.C. §841(a)(1) and 841(b)(1)(C), Possession of Cocaine in

 violation of 21 U.S.C. §844, and Possession of Fentanyl in violation of 21 U.S.C. §844.

 On November 14, 2018, in accordance with the terms of a written Plea Agreement, the

 Defendant pled guilty to Count One (1) of the indictment in front of the Honorable Douglas

 E. Miller and this case was continued to March 5, 2019 for sentencing in front of The

 Honorable Mark S. Davis pending the completion of a presentence report. A presentence

 report in this matter was prepared and filed on January 14, 2019.


        It should be noted that the penalty range for Conspiracy to Manufacture, Distribute,

 and Possession with Intent to Manufacture and Distribute Fentanyl, Heroin, and Cocaine in

 violation of 21 U.S.C. §846, 841(a)(1) and (b)(1)(B) is: a mandatory minimum term of five

 (5) years of incarceration, a maximum term of forty (40) years, a fine not to exceed

 $5,000,000, forfeiture of assets, a special assessment, and at least four (4) years of

 supervised release. ​See Plea Agreement. Defendant’s guidelines are 120 to 168 months as

 mentioned in the PSR at Page 22, ¶ 75.
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 3 of 11 PageID# 323




        The Defendant respectfully submits that a sentence around the low end of the

 guideline range is appropriate and that this request is reasonable and appropriately accounts

 for each of the factors set forth in 18 U.S.C. § 3553.

                                             Objections

        As required by the rules of this Court, the Attorney for the Government, Counsel for the

 Defense and United States Probation communicated regarding any objections to the presentence

 report and both counsel indicated there were none.

                    18 U.S.C. § 3553(a) – Factors to Consider at Sentencing

        In determining the appropriate sentence to impose, this Court must follow the guidance of

 the United States Supreme Court in ​Gall vs. United States​, 552 US 38, 50 (2007):

                (The) district court should begin all sentencing proceedings by correctly
                calculating the applicable Guidelines range. As a matter of administration
                and to secure nationwide consistency, the Guidelines should be the
                starting point and the initial benchmark. The Guidelines are not the only
                consideration, however. Accordingly, after giving both parties an
                opportunity to argue for whatever sentence they deem appropriate, the
                district judge should then consider all of the § 3553(a) factors to
                determine whether they support the sentence requested by a party. In so
                doing, he may not presume that the Guidelines range is reasonable. He
                must make an individualized assessment based on the facts presented. If he
                decides that an outside-Guidelines sentence is warranted, he must
                consider the extent of the deviation and ensure that the justification is
                sufficiently compelling to support the degree of the variance. We find it
                uncontroversial that a major departure should be supported by a more
                significant justification than a minor one. After settling on the appropriate
                sentence, he must adequately explain the chosen sentence to allow for
                meaningful appellate review and to promote the perception of fair
                sentencing. (​ Citation and footnote omitted).
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 4 of 11 PageID# 324



        Analysis of the factors set forth in 18 USC §3553(a) support the result which defendant

 seeks. The general directive of 18 USC § 3553 requires the Court to formulate a sentence which

 is sufficient to accomplish the purposes of sentencing (explained below). As such, so long as

 this Court determines Mr. Bardall’s sentence is sufficient as to him, his conduct and its place in

 the grand scheme of the justice system, the sentence is appropriate for purposes of 18 U.S.C. §

 3553(a). The statute instructs the Court to consider the need for the sentence to (a) to reflect the

 seriousness of the offense, to promote respect for the law, and to provide just punishment for the

 offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the public from

 further crimes of the defendant; and (d) to provide the defendant with needed educational or

 vocational training, medical care, or other correctional treatment in the most effective manner.

 Id. a​ t (a)(2). In considering these goals of sentencing, the Court is instructed to consider the

 following factors.

    I. Nature and circumstances of the offense and the history and characteristics of the
       defendant. 18 USC §3553(a)(1)

        Conspiracy to Manufacture, Distribute, and Possession with Intent to Manufacture and

 Distribute Fentanyl, Heroin, and Cocaine in violation of 21 U.S.C. §846, 841(a)(1) and (b)(1)(B)

 is certainly a serious offense that can have devastating consequences on individuals and families

 alike, which is why the Defendant took responsibility for his actions and pled guilty to the crime.

        The following subparts are designed to address 18 U.S.C. § 3553(a)(1).

                                   Defendant’s Criminal History

        As the Court can tell by the thorough PSR of U.S. Probation Officer Noll, Mr. Bardall

 has had involvement with the criminal justice system before. However, the involvement mainly

 consisted of traffic violations, and alcohol and drug related offenses. All of these things are
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 5 of 11 PageID# 325



 consistent with a person who has a drug addiction and is selling to support their habit. As to his

 felony convictions, it should be noted that the last one was when Mr. Bardall was 27. He is now

 34. Mr. Bardall has been on probation for approximately fourteen (14) years and has had several

 probation violations stemming from a felony possession with intent to distribute marijuana that

 he was convicted of at age 20. Almost all of his probation violations were issued when Mr.

 Bardall either continued to abuse drugs and/or alcohol or failed to finish court ordered programs

 for drug and/or alcohol management. Mr. Bardall has never had any disciplinary issues in the

 Department of Corrections, according to Page 12 of the PSR, Paragraph 32.

                                 Characteristics of the Defendant

        The Defendant has a close family that he maintains contact with today. His mother has

 attended court hearings to show support. He had a tumultuous childhood with an emotionally

 abusive alcoholic father. This led Mr. Bardall to seek using substances as well, despite none of

 his siblings or mother having a substance abuse problem.

        While Mr. Bardall has never been married, he does have one child, age 10. She resides

 with Mr. Bardall’s paramour, Kim Cook, who is not the child’s mother. The child’s mother had

 serious drug use issues and lost custody of the child to Mr. Bardall, Mr. Bardall’s mother and

 Ms. Cook. PSR page 19, ¶ 54-55.

                                        Defendant’s Health

        Mr. Bardall’s mental and physical health is discussed on Page 19 of the PSR. Mr.

 Bardall has not had any remarkable physical health issues, save for the usual broken bones. Mr.

 Bardall does appear to have an advanced addiction given the age he began using and the range of

 drugs and alcohol he was using daily per ¶ 58 of the PSR. As noted earlier with Mr. Bardall’s
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 6 of 11 PageID# 326



 probation, it has been a recurring theme that the court has ordered him to complete drug/alcohol

 treatment, but Mr. Bardall has not been able to successfully complete these programs. He also as

 a teenager went to family counseling per ¶ 57 of the PSR.

                                           Family Circumstances

        As explained earlier under “Characteristics of the Defendant,” ​supra,​ Mr. Bardall does

 appear to have a close family despite having a rather tumultuous history with his father. He also

 has long-standing connections with those who he is not related to by blood, i.e., Kim Cook. It

 would seem that this support will continue despite his incarceration on these charges. It appears

 that he was very thoughtful and mindful about his daughter once caught on these charges in his

 acceptance of responsibility for his actions.

                                      The Nature of the Offense

        Mr. Bardall pleaded guilty, signed a statement of facts and has accepted responsibility for

 his criminal acts. While acknowledging the clear violation of the law, Mr. Bardall will argue at

 the sentencing hearing that in consideration of the following factors, his proposed sentencing of

 at or within the sentencing guidelines would be appropriate.

   ​Need for the Sentence Imposed to Reflect the Seriousness of the Offense 18 USC §

 3553(a)(2)(A)

        As mentioned above, Mr. Bardall certainly understands the seriousness of the offense and

 the fact that it can impact families and individuals alike. In his case unfortunately someone died

 while using a product that he was selling. Despite seeming like an individual problem on the

 surface, selling drugs can have a large impact on the community in the form of overdoses,

 parentless children, and overwhelmed hospitals, amongst other things. This is why Mr. Bardall
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 7 of 11 PageID# 327



 chose to accept responsibility for his actions promptly. He has maintained his respectfulness in

 this process to defense counsel, the government, the Court, and the probation officer.

 Additionally, Mr. Bardall’s co-defendant, Mr. Darin M. Milligan, received a sentence within the

 guidelines in this case and is currently serving an active sentence of 84 months. His guidelines

 called for a sentence within the range of 78-97 months. Again, Mr. Bardall chose to plead guilty

 and accept responsibility because he inherently understands, from firsthand experience, how

 drugs can ravage the community and families alike.

 Adequate Deterrence to Criminal Conduct 18 USC § 3553(a)(2)(B)

        Mr. Bardall’s behavior, while not unknown in his past criminal history, is something that

 can be easily deterred by the amount of incarceration he will receive here, even with a sentence

 within the guidelines. Mr. Bardall has never had any felony convictions for anything violent; in

 fact most of his felony convictions are probation violations on a possession with intent to

 distribute case that dated from when he was twenty (20) years old. Mr. Bardall’s criminal

 history is consistent with a person who actively uses drugs and is selling to support their own

 habit. Mr. Bardall’s guidelines range of 120 to 150 months will, by far, be the most active

 incarceration he has ever received. That alone should act as an adequate deterrent to him

 reentering the community and again attempting to sell or distribute narcotics.

                        Protect the Public from the Defendant 18 USC § 3553(a)(2)(C)

 In this instance, Mr. Bardall is no longer involved in this conduct due to his incarceration and the

 fact that all of the co-conspirators in this case are also incarcerated. As mentioned ​supra,​ Mr.

 Bardall was not the ringleader in this conspiracy. Instead, much like his co-defendant Mr.

 Milligan, Mr. Bardall has struggled throughout his life with drug and alcohol addiction and was
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 8 of 11 PageID# 328



 selling simply as a means to an end. He was selling to support his own habit. These facts,

 coupled with the restrictions of being placed on probation and subject to terms and conditions

 virtually obliterates the risk of future crime.

     II. Provision for the Defendant for training, care or treatment under 18 USC §

         3553(a)(2)(D)

         Mr. Bardall would welcome the opportunity to complete any programs this Court deems

 necessary.

     III.Kinds of sentences available – 18 USC § 3553(a)(3):

         As mentioned ​supra​, the penalty range for Conspiracy to Manufacture, Distribute, and

 Possession with Intent to Manufacture and Distribute Fentanyl, Heroin, and Cocaine in violation

 of 21 U.S.C. §846, 841(a)(1) and (b)(1)(B) is: a mandatory minimum term of five (5) years of

 incarceration, a maximum term of forty (40) years, a fine not to exceed $5,000,000, forfeiture of

 assets, a special assessment, and at least four (4) years of supervised release. ​See Plea

 Agreement. Defendant’s guidelines are 120 to 150 months as mentioned in the PSR at Page 22,

 ¶ 75. Defense counsel concedes the guidelines are correctly computed.

 V. ​Relevant Guidelines – 18 USC § 3553(a)(4)

 The possible sentences and applicable guidelines are set forth in the PSR. The Defendant

 concedes they are calculated correctly.

 VI. Relevant policy statements. 18 USC §3553(a)(5)

 None known to the Defendant.
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 9 of 11 PageID# 329



 VII. ​Need to avoid unwarranted sentencing disparities. 18 USC §3553(a)(6)

        As stated in this Position on Sentencing Paper throughout, Mr. Darin M. Milligan,

 Bardall’s co-defendant in the matter and arguably the one closest to him in this conspiracy,

 received a sentence within the guidelines in this matter. His guidelines were 78 to 97 months’

 incarceration and he received a sentence of 84 months of active incarceration. Ms. Michelle R.

 Best, another co-defendant in this matter and the ringleader of the conspiracy, is set to be

 sentenced in this matter by the Honorable Mark S. Davis after Mr. Bardall. Mr. Bardall is more

 closely aligned with Mr. Milligan than Ms. Best because he promptly began cooperating with the

 government, pled guilty in an expeditious matter, and was selling to support his habit. Ms. Best

 actively attempted to block the investigation prior to pleading guilty and was the mastermind of

 this conspiracy. This Court should take note of the amount of active incarceration received by

 Mr. Milligan, as well as any aggravating or mitigating factors that may have gone into his

 guidelines calculation, such as culpability, criminal history, etc., in this case to avoid any

 sentencing disparities.

 VIII. ​Restitution. 18 USC §3553(a)(7)

        It does not appear that Mr. Bardall has any restitution he needs to pay in this matter.

                                        Conclusion

        This Court is respectfully urged to impose a sentence at the low end or within the

 guidelines, but not greater than necessary to comply with the purposes of sentencing, as

 discussed ​supra.​ Mr. Bardall’s co-defendant, Darin M. Milligan, received an active sentence of

 84 months, which was within his sentencing guidelines range. Like Milligan, Mr. Bardall

 cooperated immediately and fully with the government in this case and accepted responsibility
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 10 of 11 PageID# 330



 for his actions. He has at all times been respectful to counsel, the court, the government, and the

 probation officer.   Although the defendant must obviously accept the consequences of his

 behavior, he will be receiving a significant time of incarceration, more time than he has ever

 served in the past. Counsel would tell the court that it appears Mr. Bardall has a drug problem

 and was selling primarily to feed his own addiction. The Court can reasonably believe that the

 amount of active incarceration he will receive, followed by an appropriate amount of

 supervision, will serve as a deterrent to any future criminal behavior.

        Respectfully submitted this 6th day of February, 2019.

                                                       CHRISTOPHER A. BARDALL

                                                  BY:​ _______/​s​/__________________________
                                                   Elizabeth M. Wood
                                                   Elizabeth M. Wood, P.C.
                                                   440 Monticello Ave., Ste. 1800
                                                   Norfolk, VA 23510
                                                   Phone: 757-870-3875
                                                   Fax: 757-301-0613
                                                   liz@elizabethwoodlaw.com

                                   CERTIFICATE OF SERVICE

        I certify that on this 6th day of February. 2019, I electronically filed the foregoing with
 the Clerk of Court using the CM/ECF system, which will send a notification (NEF) to the
 following filing users:

 John Butler, Esq.
 Assistant United States Attorney
 United States Attorney’s Office
 101 West Main Street, Suite 8000
 Norfolk, Virginia 23510
 Office Number – 757-441-6331
 Facsimile Number - 757-441-6689
 Email- john.f.buter@usdoj.gov
 Attorney for the United States


 And I certify that I have sent the foregoing to the following non-filing user:
Case 2:18-cr-00147-MSD-LRL Document 69 Filed 02/06/19 Page 11 of 11 PageID# 331




 Jeffrey A. Noll
 U.S. Probation Officer
 600 Granby Street
 Suite 230
 Norfolk, Virginia 23510




 ________________ /s/         _______
 Elizabeth M. Wood, Esq.
 Elizabeth M. Wood, P.C.
 440 Monticello Ave., Ste. 1800
 Norfolk, VA 23510
 Phone: 757-870-3875
 Fax: 757-301-0613
 liz@elizabethwoodlaw.com
